Order entered January 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01102-CR

                      MARIAN BERNARD ZIOLKOWSKI, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80990-1997

                                           ORDER
       The Court REINSTATES the appeal.

       On October 31, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. We received the clerk’s record on December 5,

2014. We ADOPT the trial court’s findings that: (1) appellant desires to pursue the appeal; (2)

appellant was represented by retained counsel at trial but is representing himself on appeal; (3)

appellant did not complete an affidavit of indigence nor did he request appointment of counsel

for the appeal; (4) appellant paid for the clerk’s record on December 2, 2014; (5) Sheri Vecera is

the court reporter who recorded the proceedings; and (6) appellant has neither requested

preparation of the reporter’s record nor made payment arrangements for it.
       Accordingly, we ORDER the appeal submitted without the reporter’s record. See TEX.

R. APP. P. 37.3(c).

       We ORDER appellant to file a brief that complies with Texas Rule of Appellate

Procedure 38.1 by FEBRUARY 17, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sheri

Vecera, official court reporter, 199th Judicial District Court, and the Collin County District

Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Marian

Bernard Ziolkowski, 2609 Lookout Drive, Garland, Texas 75044.


                                                  /s/    LANA MYERS
                                                         JUSTICE